DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 22, 2022 has been entered.
 Response to Amendment
Claims 1-15 remain pending in the application.  The previous objections to the specification and drawings are withdrawn in light of applicant's amendment to the specification and drawings.
Drawings
The drawings are objected to because the drawings do not show the embodiment of claim 5, wherein perforations are added to the inner diffuser, which already is recited in claim 1 as having insulation material.  While paragraph [0012] of Applicant’s specification as filed, discloses that the insulating materials can be “in portions of the perforation”, there is no drawing which shows both the embodiment of paragraph [0012] which comprises both the insulating material and perforations as now claimed.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the motor and radial impeller must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-15 are objected to because of the following informalities:  
In claim 1 line 10, “an axis direction” would be clearer if written as --the axial flow direction-- for consistency.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2013/0309065 to Johnson in view of U.S. Patent 3,976,393 to Larson.
Johnson teaches a fan assembly having a radial impeller (70) (impeller 70 is a mixed flow impeller which is a type of radial impeller since flow exiting the impeller is partially in the radial direction) and an electric motor (94), the radial impeller (70) is arranged in a receiving space of the flow guiding device, the flow guiding device for use on a fan assembly with a motor (94) operated radial impeller (70) rotating about an axis of rotation (Figures 3-7, Fig. 7 annotated below; paragraph [0062]), comprising:
an outer housing (66-68) and an inner diffuser (96, 98), a flow duct formed between the outer housing (66-68) and inner diffuser (96, 98), the flow device extending along an axial flow direction (Figures 3-7, Fig. 7 annotated below; paragraphs [0056] and [0065]); and
the outer housing (66-68) forms the receiving space for holding the radial impeller (70), the receiving space bordering in the axial direction on the inner diffuser (96, 98) during operation, the radial impeller (70) takes in a flow axially and blows it out radially into the flow duct, and the flow duct is adapted to deflect the flow from a radial direction (fluid coming out of the impeller 70 has a radial component) into the axial flow direction (Figures 3-7, Fig. 7 annotated below; paragraph [0056], wherein the flow coming out of the impeller 70 has a radial component which is changed to an axial flow in at least two locations by the flow duct, as shown in the annotation of Fig. 7 below);
wherein the flow duct extends continuously from the receiving space to an outlet of the flow guiding device, wherein a flow cross section area of the flow duct becomes larger toward the outlet in the manner of a diffuser (Figures 3-7, Fig. 7 annotated below; paragraph [0055]),
wherein the receiving space for the radial impeller (70) borders on an inlet of the flow guiding device (Figures 3-7, Fig. 7 annotated below; paragraph [0056]),
wherein the inner diffuser (96, 98) has a perforated lateral surface (Fig. 7, annotated below; paragraph [0066]),
wherein flow guide blades (102) are arranged in the flow duct, the flow blades (102) are spaced apart in the circumferential direction, wherein the flow guide blades (102) extend from a region (the upper region) of the receiving space for the radial impeller (70) to the outlet (Figure 3-7, Fig. 7 annotated below; paragraph [0064),
wherein the inner diffuser (96, 98) comprises a diffuser space delimited toward the flow duct by its lateral surface, where guide blades (102) extend along the lateral surface toward the outlet (Figure 3-7, Fig. 7 annotated below; paragraph [0064),
wherein the flow guide blades (102) are formed integrally as a single piece with the inner diffuser (96, 98) (Fig. 10; paragraph [0064], wherein the flow blades 102 and portion 98 of the inner diffuser 96, 98 are disclosed as being integral, and in the alternative, the method of forming the device is not germane to the issue of patentability of the device itself (see MPEP § 2113) and therefore, the recitation of being “formed integrally” has not been given patentable weight and once assembled they are integral; and further in the alternative it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to integrally form the blades and inner diffuser as a single piece, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  Further also, since it has been held that the use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965); MPEP §2144.04 V B.),
wherein a motor receptacle is integrated in the inner diffuser (96, 98) (Figure 3-7, Fig. 7 annotated below; paragraph [0062]),
wherein the inner diffuser (96, 98) and the outer housing (66-68) are designed substantially cylindrical (shown in Figures 1-7; and in the alternative, it would have been an obvious matter of design choice before the invention was effectively filed, to a person having ordinary skill in the art, to make the inner diffuser and the outer housing substantially cylindrical, since applicant has not disclosed that different shapes solve any stated problems or are for any particular purpose, and it appears that the invention would perform equally well with different shape).



[AltContent: textbox (Axial Flow Portion)][AltContent: textbox (Motor Receptacle)]
[AltContent: textbox (Inlet)][AltContent: arrow][AltContent: textbox (Receiving Space)][AltContent: ][AltContent: ][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (Flow Guide Blades)][AltContent: arrow][AltContent: textbox (Flow Duct)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Axial Flow Portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Diffuser Space)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: ][AltContent: arrow][AltContent: textbox (Axial Flow Direction)][AltContent: connector][AltContent: textbox (Outlet)][AltContent: ]
    PNG
    media_image1.png
    777
    841
    media_image1.png
    Greyscale

Annotation of Johnson Figure 7.
Johnson teaches an outer housing comprising an integral nozzle at the inlet (Fig. 7; paragraph [0055]), but does not teach an outer housing with an integral Venturi nozzle (converging-diverging nozzle).  However, it would have been obvious matter of design choice before the invention was effectively filed, to a person having ordinary skill in the art, to use a venturi shaped inlet, since applicant has not disclosed that different shaped inlets solve any stated problems or are for any particular purpose, and it appears that the invention would perform equally well with different shaped inlets.
Johnson teaches a liner 115 of “acoustic foam material, to suppress broadband noise generated during operation” (paragraph [0066], wherein the disclosed noise absorbing material is a type of insulation), but is silent as to how this sound insulating “acoustic foam material” is secured to the wall 98 of the inner diffuser 96, 98.  Larson teaches a device wherein:
multiple walls (12, 14, 16, 18, 20, 42) form a closed chamber (34) between the multiple walls (12, 14, 16, 18, 20, 42) for receiving an insulation material (36) and prohibiting airflow through the chamber (34) (Figures 1-3; col. 3 lines 4-14, wherein it is disclosed that chamber 34 is “a closed cavity”).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the device taught by Johnson with the encapsulating walls for the insulating material taught by Larson (by adding walls to encapsulate the insulating material 115 already taught by Johnson in a closed chamber as taught by Larson) in order to secure the insulation material in place on the wall and to further provide “load support” (Larson col. 3 lines 12-14).
With regard to the combination of perforations and insulating materials taught by Johnson, as applied to the rejection of claim 5, Johnson appears to teach that the insulating materials overlap the perforations (there are no perforations shown in insulating material 115 in Figures 3 and 4), or that they do not overlap or pass through the insulating material (the insulating material 115 does not seem to obstruct the view through the perforations shown in Fig. 5), but in the event that the perforations pass through the insulating material, because Larson teaches the that chamber 34 is “a closed cavity”, the perforations would have to go through the multiple walls (12, 14, 16, 18, 20, 42) in such a way (by extending the multiple walls through the perforations) that the cavity is still sealed to maintain the requirement for a “closed cavity” taught by Larson.  The Examiner also notes that, though not claimed, paragraph [0012] of Applicant’s specification as filed discloses that the insulating materials can be “in portions of the perforation” and therefore blocking the perforations. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2013/0309065 to Johnson in view of U. S. Patent 3,976,393 to Larson and U. S. Patent 5,445,215 to Herbert.
Johnson and Larson teach a flow guiding structure having all the limitations of claim 1, as detailed above, but do not teach an outer housing having a perforated inner wall surface.  Herbert teaches a flow guiding structure wherein:
an outer housing (33) has a perforated inner wall surface (Figures 3-6; col. 4 lines 48-55).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the flow guiding device taught by Johnson with the perforated inner wall surface taught by Herbert in order to cancel acoustic noise (col. 4 lines 48-55).
In the alternative, claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2013/0309065 to Johnson in view of U.S. Patent 3,976,393 to Larson and U. S. Patent 5,586,861 to Berger.
Johnson teaches an outer housing comprising an integral nozzle at the inlet (Fig. 7; paragraph [0055]), but does not teach an outer housing with an integral Venturi nozzle (converging-diverging nozzle).  Larson does not teach a Venturi nozzle.  Berger teaches a fan wherein an outer housing comprises an integral Venturi nozzle (26) at an inlet of a fan (20) (Fig. 2; col. 2 lines 28-36, col. 3 lines 49-52, col. 5 lines 7-8, and col. 6 lines 16-18 and 53-56).
 It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the flow guiding device taught by Johnson with the Venturi nozzle shape taught by Herbert in order to use an inlet nozzle shape that allows for the incorporation of a flow measurement system, to use an inlet nozzle that “directs air smoothly into a rotating fan wheel” (Berger col. 2 lines 28-36, col. 3 lines 49-52, col. 5 lines 7-8, and col. 6 lines 16-18 and 53-56) and since it has been held that a simple substitution of one known element, the inlet nozzle shape of Berger, for another, the inlet nozzle shape of the Johnson, to obtain predictable results, the flow of fluid into the impeller inlet, was an obvious extension of prior art teachings, KSR, 550 U.S. at 419, 82 USPQ2d at 1396, MPEP § 2141 III B.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2013/0309065 to Johnson in view of U. S. Patent 3,976,393 to Larson and U. S. Patent Publication 2019/0353364 to Loercher.
Johnson and Larson teach a flow guiding structure having all the limitations of claim 1, as detailed above, but are silent as to whether the inner diffuser 96, 98 is a removable insert, though it is shown as at least partially removable in Fig. 10.  Loercher teaches a flow guiding device wherein the inner diffuser (6, 20) is designed as a removable insert in the outer housing (2) (the inner diffuser 6, 20 is held in the outer housing 2 by mounting 10 which comprises screws in Fig. 5 and clip connections 26 in Fig. 14, and therefore removable) (paragraphs [0059] and [0077]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the flow guiding device taught by Johnson with the removability of the inner diffuser taught by Loercher in order to provide access to the motor.
Response to Arguments
Applicant's arguments filed on July 22, 2022 have been considered but, are moot in view of the new grounds of rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746